DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,716,977. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in claims 1-11 or the present application are recited in claims 1-11 of U.S. Patent No. 10,716,977 including “casting from a first metal material a golf club face component comprising a striking face, a rear surface opposite the striking face, and a recess disposed in the rear surface”, “metal injection molding a weight plate from a second metal material, the weight plate having approximately the same size and shape as the recess”, “providing a braze alloy material”, “placing the braze alloy material in the recess”, “placing the weight plate within the recess on top of the braze alloy material to form a combined part”, “electrical resistance brazing the weight plate to the face component”, etc. 
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of U.S. Patent No. 10,716,977. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in claims 12-20 or the present application are recited in claims 12-20 of U.S. Patent No. 10,716,977 including “providing an electrical resistance system comprising a pair of electrodes”, “placing between the pair of electrodes a golf club head comprising a first piece composed of a first metal material, a second piece composed of a second, brazed alloy material, and a third piece composed of a third material”, “wherein the second piece is disposed between the first and third pieces”, “applying power to a plurality or .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Conclusion
	The patent to Shira (US 5,669,825) discloses a method of manufacturing a golf club head that comprises the step of joining components 2, 4, 6 of a golf club head, wherein each component made of a different metal material, col. 3, lines 46-51.  A braze alloy material is provided and filled in a chamber
20 between the two components, col. 3, lines 31-36.  A form of electrical resistance is used to melt the braze alloy material and join the two components, see col. 4, lines 11-17 and see col. 3, lines 64-67.
The patent to Hou et al. (US 2005/0096151) teaches that it is known in the manufacturing of golf club heads to join a weight member 20 to a golf club head 10 by using a braze alloy material. The braze alloy material includes silver and copper, see paragraph [0005].  Hou et al. also recites that the braze alloy material may be a brazing paste, paragraph [0005].
The patent to Cackett et al. (US 2011/0172026) discloses an iron-type golf club head comprising
 a body 21 manufactured through casting from a first metal material (titanium or steel), paragraph [0065], and a face component 24 comprising a striking face manufactured through metal injection molding from a second metal material (titanium or steel), [0066], [0068], [0071].
The patent to Hou et al. (US 2005/0096150) discloses an iron-type golf club head comprising a body 10 manufactured through casting, paragraph [0031], a striking face 11 having a rear surface opposite the striking face 11, and a plate 16 disposed on the rear surface of the striking face 11. The striking face 11 may be injection molded, paragraph [0031].

The patents to Stanya et al. (US 4,343,980), col. 1, lines 18-30 and Morales et al. (US 2017/0340932 A1), paragraph [0048] both discloses golf club heads that are manufactured through electrical resistance welding.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl